            Case 2:19-cv-01180-RJC Document 43 Filed 12/22/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

GIDEON NKRUMAH,                                   )
                                                  )
                Plaintiff,                        )
                                                  )    2:19- cv-01180-RJC
        vs.                                       )
                                                  )
UNIVERSITY OF PITTSBURGH – OF                     )
THE COMMONWEALTH SYSTEM OF                        )
HIGHER EDUCATION,                                 )
                                                  )
                Defendant.                        )


                                    SCHEDULING ORDER

       And now, this 22nd day of December 2020, following the Post-Discovery Status

Conference in the above-captioned matter, IT IS HEREBY ORDERED THAT:

       1.       The interrogatories discussed during the December 22, 2020 Post-Discovery

Status Conference shall be served by January 25, 2021.

       2.       The parties shall file any motion(s) for summary judgment on or before March 8,

2021. Motions for summary judgment must comply with Local Rule 56.

       3.       Responses to motion(s) for summary judgment must comply with Local Rule 56

and are due by April 7, 2021.

       4.       Counsel shall comply with the form and timing for briefing outlined in the

Practices and Procedures of the undersigned on the Court’s website

                                                      BY THE COURT:


                                                      s/Robert J. Colville_______
                                                      Robert J. Colville
                                                      United States District Judge

cc: (via ECF email notification):
All Counsel of Record
